DETAILED ACTION
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yoo (US 2018/0120994) in view of Chiang (2016/0328061).
Regarding claim 1, Yoo discloses a display screen (Abstract), comprising: 
a display layer (516, fig. 6) comprising a display region (516), wherein the display region comprises a plurality of sub-pixels (SP11, fig. 5B) arranged at intervals; and 
a touch layer (310, fig. 6) disposed above the display layer and comprising a plurality of metal mesh electrodes (TE11, fig. 5B and para. 122) and a plurality of driving lines (312, fig. 5B), wherein the metal mesh electrodes correspond to the driving line (fig. 5b and fig. 6), the metal mesh electrodes are electrically connected with the corresponding driving lines (fig. 5b and fig. 6), the metal mesh electrodes and the driving lines correspond to positions of gaps between the sub-pixels respectively (fig. 5B and fig. 6); 
wherein the metal mesh electrodes and the driving lines are disposed on different metal layers (fig. 5B and para. 125), the metal mesh electrodes are electrically connected with the driving lines correspondingly through a plurality of connecting holes (P, fig. 5B and para. 125), and two adjacent metal mesh electrodes are arranged at intervals (fig. 3).  
Yoo fails to disclose wherein metal mesh electrode comprises first and second electrodes. 
Chiang discloses wherein metal mesh electrode (TE in fig. 8 an fig. 9A) comprises a plurality of first electrodes arranged in a first direction and a plurality of second electrodes arranged in a second direction (see vertical and horizontal electrodes in TE in fig. 9A). Chiang further discloses wherein the first direction is a horizontal direction, and the second direction is a vertical direction perpendicular to the horizontal direction (fig. 9A), and the first electrodes of each of the metal mesh electrodes along the horizontal direction and the second electrodes of the metal mesh electrode along the vertical direction are arranged in an array (see vertical and horizontal electrodes in TE in fig. 9A).
When the invention was made (pre-AIA ) or before the effective filing date of the claimed invention (AIA ), it would have been obvious to one of ordinary skill in the art to include the teachings Chiang in the device of Yoo. The motivation for doing so would have been to provide the ability to have a self-capacitive mesh electrode for increased touch sensing and reducing dead zones (Chaing; para. 81).
Regarding claim 2, Yoo discloses wherein positions of the connecting holes correspond to the positions of the gaps between the sub-pixels (see fig. 5B).  
Regarding claim 3, Yoo discloses wherein the metal mesh electrodes are disposed on a second metal layer, the driving lines are disposed on a first metal layer, and the second metal layer is disposed on the first metal layer (See fig. 6).  
Regarding claim 4, Yoo discloses wherein lengths of the metal mesh electrodes are equal, and widths of the metal mesh electrodes are equal (see fig. 3).  
Regarding claim 5, Yoo discloses wherein positions of the metal mesh electrodes correspond to a position of the display region (see fig. 3).  
Regarding claim 6, Chiang discloses wherein the first electrodes and the second electrodes are arranged in an intersection manner (see vertical and horizontal electrodes in TE in fig. 9A), and the driving lines are electrically connected with intersection points between the first electrodes and the second electrodes (see VIA in M2 Touch in fig. 8 applied to fig. 9).  
Regarding claim 7, Yoo discloses wherein the display screen further comprises a plurality of binding ends (B11, fig. 1), and one end of each of the driving lines is connected with a metal mesh electrode, and the other end of each of the driving lines is connected with a binding end (fig. 2).
Regarding claims 8-20 are rejected for the same reasons as stated above. 
							
Response to Arguments
Applicant’s arguments with respect to claims have been considered but are moot in view of new grounds of rejection. See new citations above.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBIN J MISHLER whose telephone number is (571)270-7251.  The examiner can normally be reached on 8:00-5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NITIN PATEL can be reached on (571)272-7677.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ROBIN J MISHLER/Primary Examiner, Art Unit 2628